In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-16-00215-CR
                             ________________________

                       TORI BROOKE PATRICK , APPELLANT

                                            V.

                             STATE OF TEXAS, APPELLEE



                          On Appeal from the 47th District Court
                                   Randall County, Texas
                  Trial Court No. 18834A; Honorable Ed L. Self, Presiding


                                     March 27, 2017

                               ORDER OF RECUSAL
                  Before QUINN, C.J., and CAMPBELL, and PIRTLE, JJ.


      Tori Brooke Patrick, appellant, dated a staff attorney currently employed with the

Seventh Court of Appeals and did so while the attorney was employed with the court.

During that relationship, appellant attended at least one court holiday function with the

staff attorney. All the justices of the court met and came to know appellant at the event.

Each justice believes his encounter with appellant and the staff attorney’s past

association with her would not influence his judgment in this matter in any way.
Nonetheless, each justice determined that in the interest of promoting confidence in the

integrity and impartiality of the judiciary in accordance with the Code of Judicial

Conduct, he would voluntarily recuse himself. See TEX. R. APP. P. 16.2; see also TEX.

RULE CIV. P. 18b(b)(1); TEX. CODE JUD. CONDUCT, Canon 2(A), reprinted in TEX. GOV’T.

CODE ANN., tit. 2, subtit. G, app. B (West 2013). Accordingly, this matter is referred to

the Texas Supreme Court for transfer to another Court of Appeals or assignment of

three justices, as that Court deems appropriate.


                                                      Per Curiam



Do not publish.




                                           2